 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WESLEY PANIGHETTI,                                 No. 2:17-CV-1001-MCE-DMC-P
12                        Petitioner,
13              v.                                       ORDER
14    J. GUSTELLO,
15                        Respondent.
16

17                   Petitioner, a state prisoner proceeding pro se, brought this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Final judgment was entered on September 21, 2018,

19   and this action is closed. Pending before the court is petitioner’s motion (Doc. 29) to consolidate

20   this case with Panighetti v. Gastelo, E. Dist. Cal. No. 2:18-CV-2015-AC. Petitioner’s motion is

21   denied because the instant action is closed.1

22                   IT IS SO ORDERED.

23

24   Dated: October 11, 2018
                                                          ____________________________________
25                                                        DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28          1
                     Petitioner has been granted leave to amend in No. 2:18-CV-2015-AC.
                                                        1
